Citation Nr: 1545047	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  12-22 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his partner


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to January 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In August 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The issue of entitlement to an increased disability rating for right ear hearing loss has been raised by the record in an August 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that his current left ear hearing loss pre-existed and was aggravated by noise exposure during active duty.  The Veteran's service treatment records reflect a left ear hearing loss disability, as defined by VA, at the time of his entrance examination in January 1973, as his pure tone threshold at 4000 hertz was 40 decibels.  See 38 C.F.R. § 3.385 (2015)

The Veteran underwent VA examination in connection with his claim in June 2010.  The VA examiner diagnosed sensorineural left ear hearing loss and opined that it was not aggravated by the Veteran's active duty as there was no significant threshold shift from entrance to discharge from service.  Upon review, the Board finds this examination and opinion inadequate for purposes of determining service connection, as no sufficient rationale was provided for the opinion expressed.  Additionally, the examiner did not properly address the standard for aggravation of a pre-existing disability.  Service connection must be granted for a pre-existing disability which worsened during service unless there is clear and unmistakable evidence that any worsening is due to the natural progression of the disease.  38 C.F.R. § 3.306 (2015).  Here, it is unclear whether the Veteran's left ear hearing loss can be considered to have worsened during service; the separation audiogram shows worsening at one frequency and improvement at another.  The examiner opined that there was no significant threshold shift, but did not indicate whether there was actual worsening.  As such, the Board finds remand is warranted in order to obtain an additional examination and opinion which addresses the question of whether the Veteran's left ear hearing loss worsened during active duty service.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Additionally, as the Veteran receives continuous treatment through VA, the Board finds the RO should obtain all VA medical records dated from September 2015 to the present.

Accordingly, the case is REMANDED for the following actions:


1.  Obtain and associate with the record VA treatment records for the Veteran dated from September 2015 to the present.  All actions to obtain the requested records should be documented fully in the claims file.  If any records cannot be located or no such records exist, the Veteran and his representative should be so notified, and the unavailability of the records should be noted in the claims file.

2.  Schedule the Veteran for another VA examination to determine the current nature and etiology of his left ear hearing loss.  The Veteran's claims file, to include a copy of this Remand, should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished.  After a review of the evidence, to include the Veteran's service medical records, VA treatment records, private treatment records, and with consideration of the Veteran's lay statements regarding his symptoms and their onset, the examiner should provide an opinion as to whether there was an increase in the severity of the Veteran's preexisting left ear hearing loss during active duty service.  If such increase is found, the examiner must opine whether it is clear and unmistakable (obvious and manifest) that the Veteran's left ear hearing loss was not  aggravated by service (in other words, it is clear and unmistakable  that any such increase was the result of the natural progression of the hearing loss as opposed to noise exposure in service?)

The examiner must be informed that a left ear hearing loss is shown to have existed prior to entry onto active duty, and that exposure to excessive noise on active duty is also demonstrated.  Service connection for right ear hearing loss and tinnitus has been established.

The examiner must provide complete rationales for all conclusions reached. 

3.  After all development has been completed, re-adjudicate the claim of entitlement to service connection for left ear hearing loss.  If any benefit sought on appeal is not granted to the fullest extent, issue the Veteran and his representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






